Citation Nr: 1037168	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In September 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not establish that the appellant has 
a current gastrointestinal disability, to include irritable bowel 
syndrome, that is related to active service.


CONCLUSION OF LAW

A gastrointestinal disability, to include irritable bowel 
syndrome, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in July 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The only service treatment record available is the appellant's 
October 1952 report of medical examination upon separation from 
service.  The appellant's other service treatment records from 
his period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National Personnel 
Records Center (NPRC).  Inasmuch as the appellant was not at 
fault for the loss of these records, VA is under heightened 
obligation to assist the appellant in the development of his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also 
Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken 
the required procedures to reconstruct the appellant's records 
from alternative sources, including requests to the NPRC, and 
requests to the facility where the appellant alleges he was 
treated during service.  In November 2008 and January 2010, the 
RO made specific requests to the NPRC for morning reports and 
records from the army hospital at Camp Rucker from May 1951.  The 
NPRC notified the RO that no records were available and the RO 
notified the appellant of the unavailability of his service 
treatment records.  The Board finds that the duty to assist is 
discharged.

In the September 2010 hearing, the appellant stated that he was 
examined by a Dr. D. at the VA in February 2010.  See Tr. at 16.  
He testified that after the examination, he began experiencing 
symptoms of diarrhea and left a message for Dr. D. describing the 
symptoms.  A February 2010 examination from Dr. D. is located in 
the claims folder.  As the appellant's report of his symptoms 
relates to the current state of his disability, and not whether 
there is a nexus between the disability and service, the Board 
finds that it is not necessary to obtain further VA treatment 
records.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a February 2010 medical examination to 
obtain an opinion as to whether any gastrointestinal disability, 
to include irritable bowel syndrome, found in the examination was 
the result of service.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds that 
the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria and Analysis

The appellant contends that he has a gastrointestinal disability, 
to include irritable bowel syndrome, as a result of service.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The appellant contends that he has a gastrointestinal disability, 
to include irritable bowel syndrome, as a result of having 
gastroenteritis in service.  An August 2008 VA treatment record 
indicated that the appellant's symptoms of constipation and 
diarrhea were consistent with irritable bowel syndrome.  The 
report notes that the appellant's symptoms met the Rome criteria 
for irritable bowel syndrome.  A February 2010 VA examination 
report also reflects that the appellant has a diagnosis of 
irritable bowel syndrome.  Therefore, the Board finds that the 
first element of a service connection claim, that of a current 
disability, has been met.  

With respect to the second element of a service connection claim, 
that of in-service incurrence, the Board notes that the 
appellant's service treatment records were destroyed in a 1973 
fire that occurred at the NPRC.  In the September 2010 hearing, 
the appellant stated that he had a fever that began in April 1952 
while he was stationed at Camp Rucker, Alabama.  See September 
2010 Hearing Transcript ("Tr.") at p. 5.  The appellant stated 
that he was diagnosed with acute gastroenteritis and sent to the 
base hospital at Camp Rucker, where he spent six days.  Id.  He 
testified that he reported to sick call half a dozen times while 
he had symptoms of gastroenteritis.  Id.  He stated that he went 
to the hospital in May 1951.  See Tr. at 6.  In an August 2009 
statement, B.R., who served with the appellant stated that the 
appellant was hospitalized at Camp Rucker for a week in May 1951.  
The appellant's wife submitted an August 2009 statement stating 
that she visited the appellant at the base hospital at Camp 
Rucker in May 1951 when he was suffering from acute 
gastroenteritis.  In the September 2010 hearing, the appellant 
reported that he did not have any other stomach problems during 
service.  See Tr. at 7.  The appellant's October 1952 separation 
examination report does not indicate that the appellant had any 
gastrointestinal disabilities.  

The appellant's service treatment records from his service in the 
Minnesota National Guard following his discharge from active 
service have been associated with his claims folder.  A March 
1954 Report of Medical History reflects that the appellant was 
treated at the Army Hospital at Camp Rucker for six days in 1951 
for a stomach disorder.  The National Guard records do not 
contain any other references to stomach problems.  

Lay statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Based on the appellant's testimony, the statements from B.R. and 
the appellant's wife, and the March 1954 Report of Medical 
History, the Board finds that the appellant was treated for a 
stomach disorder in service.

In the September 2010 hearing, the appellant reported that 
following active duty he did not have any further stomach 
problems until the late 1950s.  See Tr. at 8.  The appellant 
reported that he treated the symptoms with over-the-counter 
medication and that the symptoms have been consistent since that 
time.  See Tr. at 8.  A February 2010 VA examination report 
reflects that the appellant had experienced symptoms of irritable 
bowel syndrome since 1952.  

In regard to whether there is a nexus between the appellant's 
gastrointestinal disability and service, the appellant underwent 
a VA examination in February 2010.  The VA examiner noted that 
the appellant reported having an episode of dysentery (fever and 
explosive diarrhea) while in service and was hospitalized for six 
days.  The examiner found that it was more likely than not that 
his irritable bowel syndrome was not related to the episode of 
diarrhea he experienced while in military service.  The VA 
examiner noted that the episode in the military was a self-
limited gastroenteritis which resolved.  The Board finds the VA 
examination to be highly probative as it was based on the 
evidence of record, and the examiner provided a rationale for his 
opinion.  

An August 2008 VA treatment record from Dr. P.D., M.D., noted 
that preceding episodes of acute gastroenteritis have been 
associated with irritable bowel syndrome.  The VA treatment 
record does not provide a specific opinion concerning the 
etiology of the appellant's irritable bowel syndrome.  Therefore, 
the Board finds that although the August 2008 VA treatment record 
suggests there may be a nexus between gastroenteritis and 
irritable bowel syndrome, it is less probative than the February 
2010 VA examination report because it does not specifically 
address the etiology of the appellant's gastrointestinal 
disability.  Additionally, the Board notes that the August 2008 
VA treatment record was referenced in the February 2010 VA 
examination report.  

The appellant also submitted a 2005 medical article pertaining to 
irritable bowel syndrome and functional dyspepsia.  The article 
does not amount to competent medical evidence of a nexus between 
the appellant's gastrointestinal disability and service, and is 
unsupported by a medical opinion.  Sacks v. West, 11 Vet. App. 
314, 316-17 (1998) (holding that a medical article or treatise 
can provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(finding that generic medical literature which does not apply 
medical principles regarding causation or etiology to the facts 
of an individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Thus, the article is less probative than the February 
2010 VA examination report.

The appellant contends that his irritable bowel syndrome is 
related to service.  Although a lay person may be competent to 
report the etiology of a disability, irritable bowel syndrome is 
not, in the Board's opinion, the type of disorder which is 
susceptible to lay opinion concerning etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant 
were competent to provide an opinion as to the etiology of a 
disorder which is typically confirmed by a medical professional, 
the Board finds that the probative value of any such opinion is 
outweighed by that of the February 2010 examiner, who has more 
education, training and experience in evaluating the etiology of 
irritable bowel syndrome than the appellant.  The VA examiner 
reviewed the appellant's claims folder and opined that it was not 
at least as likely as not that the appellant's irritable bowel 
syndrome was related to service.  

Finally, service connection may be established by a showing of 
continuity of symptomatology since service.  The claims folder 
contains conflicting statements concerning whether the appellant 
has experienced continuous symptoms of IBS since service.  In the 
September 2010 hearing, the appellant stated that he did not have 
symptoms of irritable bowel syndrome until the late 1950s.  See 
Tr. at 8.  The February 2010 VA examination report reflects that 
the appellant reported that he had experienced symptoms of 
diarrhea since 1952.  In a March 2009 statement, the appellant 
stated that he had gastroenteritis in May 1951, and developed 
irritable bowel syndrome "some years later."  As noted above, 
as a lay person, the appellant is competent to report that he has 
had symptoms of irritable bowel syndrome since service.  See 
Jandreau, 492 F.3d at 1377.  However, due to the appellant's 
inconsistent statements concerning the continuous presence of 
symptoms in service, and the onset of gastrointestinal symptoms 
after service, the Board finds that the appellant's report at the 
February 2010 VA examination that he has experienced symptoms of 
a gastrointestinal disability since service is not credible.  
Additionally, the Board also notes that there is no medical 
evidence that the appellant was treated for a gastrointestinal 
disability until the August 2008 VA treatment record.  The 
appellant's Minnesota National Guard records from the years 
immediately following service do not indicate he had a 
gastrointestinal disability.  Although a December 2006 private 
treatment record indicated that the appellant had a colonoscopy, 
there was no indication it was related to treatment for irritable 
bowel syndrome.  The Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself, does not render his statements incredible, but that 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  Thus, as there has 
not been a demonstration of continuity of symptomatology since 
service, entitlement to service connection cannot be granted 
based on continuity of symptomatology since service.

In sum, the probative evidence of record does not demonstrate the 
appellant has a current gastrointestinal disability, to include 
irritable bowel syndrome, that is related to his active service.  
Although the appellant has a current diagnosis of irritable bowel 
syndrome, the evidence does not indicate that the disability is 
related to his service or demonstrate continuity of 
symptomatology since service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


